On petition for a rehearing.
Biddle, J.
The appellee desires a rehearing, upon the ground that the judgment is broader in the opinion than is prayed for in the complaint. The facts averred in the complaint authorize the judgment pronounced in the opinion. The court is confined, in granting relief, to the prayer in the complaint, only in cases where there is no answer; in all other cases any relief may be granted consistent with the complaint. 2 R. S. 1876, p. 188, sec. 380; Colson v. Smith, 9 Ind. 8; Mandlove v. Lewis, 9 Ind. 194; Resor v. Resor, 9 Ind. 347; Hunter v. McCoy, 14 Ind. 528. This case, as an answer was filed, comes within the above rule. The vendor is entitled to his lien on all or any part of the land sold, as between the vendor and the vendees, as well on the part conveyed to Mary C. Thorn as on the part conveyed to George Thorn. The opinion is modified accordingly.
He need not assert his lien against all the land unless he wishes to, but the fact that all .the land is not included in. *299the prayer of the complaint affords no ground to support a petition for a rehearing. The petition is overruled.
Opinion filed at May term, 1878.
Petition for a rehearing overruled at November term, 1878.